                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JOHN J. BEARD, ADC #163453                                                          PLAINTIFF

v.                               Case No. 1:18-cv-00077-KGB

KEITH DAY, Major, North Central Unit, ADC, et al.                                DEFENDANTS

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray (Dkt. No. 8). In his Recommended Disposition, Judge Ray recommends that

plaintiff John J. Beard’s complaint and amended complaint be dismissed without prejudice. No

objections have been filed, and the deadline for filing objections has since passed. After careful

consideration, the Court finds no reason to alter or reject Judge Ray’s recommendations.

       Therefore, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 8). The Court dismisses without prejudice Mr.

Beard’s complaint and amended complaint. Dismissal of this action constitutes a “strike” within

the meaning of 28 U.S.C. § 1915(g). Finally, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from the Order and Judgment entered in this case

would not be taken in good faith.

       It is so ordered this 24th day of January, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
